DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 – 8 & 12) in the reply filed on November 20, 2020 is acknowledged. Group II (claims 9 – 11 & 13) are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 7 – 8, it is unclear how Applicant’s “a fiber structure” subcomponent is different from “the fiber structure.” Applicant’s specification does not 
With regard to claim 8, Applicant claims the fiber structure comprising “a laminate portion of a fiber structure in which staple fibers are arranged in the thicknesswise direction of the fiber structure and a fiber structure in which the staple fibers are arranged in the direction perpendicular to the thicknesswise direction of the fiber structure.” First, what is a laminate portion different from the fiber structure? Is there such a thing as a non-laminate portion of the fiber structure? Second, Applicant does not teach the distinct layers as having a particular fiber orientation. Therefore, without clarification, the Examiner has assumed Applicant claims any part of the fiber structure contains both parallel fibers and perpendicularly aligned fibers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takei et al. (US 2009/0273222 A1).
With regard to claim 1, Takei et al. teach a web (Applicant’s “fiber structure” for a cushion body comprising a blend of crimped short (staple) fibers and adhesive component short (staple) fibers having a core-sheath or side-by-side configuration (Applicant’s “heat bonding conjugated staple fibers”) (paragraphs [0078] - [0080]) and composed of thermoplastic elastomer (paragraph [0072]). The thermoplastic elastomer of the adhesive short fibers preferably has a melting point lower than the melting point of the (crimped) short fibers by 40°C or more (paragraph [0088]). The crimped short fibers and the thermally adhesive (heat bonded) composite (conjugated) fibers or blended at a ratio of 40:50 (paragraph [0094]). After folding, each layer has a thickness  of about 25 mm (paragraph [0102]), and the three layers are stacked together to form the cushion body of about 75 mm. The cushion body comprises a low density sheet of 10 – 20 kg/m3 and a high density sheet of 20 – 35 kg/m3 (paragraph [0108]). The calculated density of the structure taught by Takei et al. does not include the large gaps between the U-shaped sheet (4c) and the protrusion sheet (4d). Therefore, the overall cushion body has a density of greater than 10 kg/m3. 
Takei et al. do not explicitly teach the ratio of the hardness of an intermediate layer (4d) with the hardness of a surface layer (4a) or more.
However, Takei et al. teach the fabric structure contains at least three layers (Fig. 4 & paragraph [0106] & [0130]). The surface layer 4a and 4d (second intermediate layer) formed of the same material and have a low density (10 – 20 kg/m3) (paragraphs [0148] – [0149] & [0159]). Sheet-like fibrous structure 4a with a low density has a lower 3) (paragraphs [0143] & [0149]). As discussed above, each layer has the same thickness of about 25 mm (paragraph [0102]). Therefore, surface layer 4a and intermediate layer 4b of similar density would also have a similar hardness, such as a ratio of hardness about 1 encompassed by the teachings of Takei et al., which is more than a ratio of hardness of 0.6.

    PNG
    media_image1.png
    568
    585
    media_image1.png
    Greyscale

With regard to claim 2, Takei et al. teach the crimped fibers include polyester fibers (paragraph [0090]).
With regard to claims 3 & 12, Takai et al. teach the short fibers may be PET with cubic crimp (paragraph [0074]) and that the short fiber may have the shape (cross-section) of circular, oval, heterotypic, or hollow (paragraph [0076]).
The short fibers having a thickness (diameter) of 2 to 200 deniers, more preferably 6 – 100 deniers (paragraph [0076]). In the case of circular or oval cross-section fibers, to calculate the diameter in microns, divide the denier by the density (g/ml), then take the square root and multiply by 11.89.
PET has a density of 1.38 g/mL. Therefore, the circular PET fibers with a denier between 2 and 200 would have a diameter of 14-143 µm, which is overlaps Applicant’s claimed range of 9 – 100 µm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).


11.89 x sqrt (6 deniers (0.60)/1.38) + 11.89 x sqrt (6 deniers (0.40)/1.28) = 
19.204 + 16.281 = 35.49 µm, which is within Applicant’s claimed range of 15 – 50 µm.
With regard to claim 4, Takai et al. teach, after folding, each layer has a thickness  of about 25 mm (paragraph [0102]), and the three layers are stacked together to form the cushion body of about 75 mm, which is within Applicant’s claimed range of 40 to 300 mm.
With regard to claim 5, as discussed above, Takai et al. teach the cushion body comprises a low density sheet of 10 – 20 kg/m3 and a high density sheet of 20 – 35 kg/m3 (paragraph [0108]). The calculated density of the structure taught by Takei et al. does not include the large gaps between the U-shaped sheet (4c) and the protrusion sheet (4d). Therefore, the overall cushion body has a density in the range of 10 – 35 kg/m3, which overlaps with Applicant’s claimed range of 15 – 70 kg/m3.
With regard to claim 7, Takei et al. teach fibers oriented in the orientation parallel to the thickness (paragraph [0105]).
With regard to claim 8, Takei et al. teach a web comprising fibers oriented in the orientation parallel to the thickness and an orientation perpendicular to thickness (paragraph [0105]).

Claim 6 is are rejected under 35 U.S.C. 103 as being unpatentable over Takei et al., as applied to claim 1 above, and further in view of Pascavage (US 2009/0068420 A1).
With regard to claim 6, Takei et al. do not teach the interlaminate adhesive strength.
Pascavage teaches laminated layers, comprised bicomponent and crimped fibers, generally united together at intermittent discrete bonding regions via standard 
Therefore, based on the teachings of Pascavage, it would have been obvious to one of ordinary skill in the art to optimize the bonding conditions, such as the heat and pressure during the thermocompression step taught by Takei et al. to achieve the desired interlaminar peel strength between the layers.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the bonding conditions (i.e. heat and pressure during the thermocompression step) through routine experimentation in order to achieve the desired interlaminar peel strength.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781